YOUNG, Judge,
joined by Senior Judge RAICHLE, (concurring in part, dissenting in part):
I concur with the majority that: (1) this Court has jurisdiction to hear this appeal; and (2) assault with intent to commit murder, and assault with a deadly weapon or force likely to produce death or grievous bodily harm, are both multiplicious with, and included in, the offense of attempted murder. I disagree with the majority that assault in which grievous bodily harm is intentionally inflicted is a lesser-included offense of attempted murder. Furthermore, I disagree with the majority’s conclusion as to the effect of United States v. Teters, 37 M.J. 370 (C.M.A.1993) and United States v. Foster, 40 M.J. 140 (C.M.A.1994) on the test for determining lesser-included offenses.
In deciding both Foster and Teters, the Court of Military Appeals relied heavily upon Schmuck v. United States, 489 U.S. 705, 109 S.Ct. 1443, 103 L.Ed.2d 734 (1989). In Schmuck, the Supreme Court granted certiorari inter alia “to resolve a conflict among the Circuits over which test to apply in determining what constitutes a lesser included offense for the purposes of [Fed.R.CrimP.] 31(c).” It rejected the “inherent relationship” approach because it was “rife wdth the potential for confusion.” Id., 489 U.S. at 721, 109 S.Ct. at 1453. Instead, the Court adopted the “traditional” or “elements” test. Schmuck, 489 U.S. at 715-716, 109 S.Ct. at *8061450. This test is to be applied to the elements of the statute and not to the pleadings or proof. Teters, 37 M.J. at 377 (citing United States v. Dixon, — U.S. -, -, 113 S.Ct. 2849, 2851, 125 L.Ed.2d 556 (1993)). The Supreme Court adopted the approach taken by the Seventh Circuit: “[O]ne offense is not ‘necessarily included’ in another unless the elements of the lesser offense are a subset of the elements of the charged offense.” Id., 489 U.S. at 716, 109 S.Ct. at 1442. It cited with approval the following formulation of the test for lesser-included offenses: “To be necessarily included in the greater offense the lesser must be such that it is impossible to commit the greater without first having committed the lesser.” Schmuck, 489 U.S. at 718-20, 109 S.Ct. at 1452 (quoting Giles v. United States, 144 F.2d 860, 861 (9th Cir. 1944) (quoting House v. State, 186 Ind. 593, 595-96, 117 N.E. 647, 648 (1917))). This has been called the impossibility test.
In Teters, the Court of Military Appeals concluded that “the time has passed for a separate military-law doctrine to prevent multiplicious specifications,” and abandoned the “fairly embraced” multiplicity rule of United States v. Baker, 14 M.J. 361 (C.M.A.1983). Finding the language of Article 79, UCMJ, 10 U.S.C. § 879 (1988) almost identical with that of Fed.R.Crim.P. 31(c), the Court adopted the Supreme Court’s holding in Schmuck in determining what is a lesser-included offense for both multiplicity (Teters, 37 M.J. at 376) and lesser-included offense (Foster, 40 M.J. at 142-43) purposes.
Unfortunately, the Court of Military Appeals did not reference the impossibility test referenced in Schmuck. If it had, I believe much confusion would have been avoided. Instead, the Court stated that “dismissal or resurrection of charges based upon ‘lesser-included’ claims can only be resolved by lining up elements realistically and determining whether each element of the supposed ‘lesser’ offense is rationally derivative of one or more elements of the other offense — and vice versa.” Foster, at 146. This statement is no more than an admonition to trial practitioners to compare elements by examining the legal meaning of the words therein, not just the words themselves. But, based on the Court’s language, “rationally derivative” coupled with references to offenses being “expressly or impliedly included” within others, I fear some will conclude the “fairly embraced” test of Baker is not really dead and buried. Foster, 40 M.J. at 148 (Sullivan, C.J., concurring).
I have no quarrel with Judge Pearson’s majority opinion as to the history of multiplicity and lesser-included offense practice in the military or the Teters/Foster test which we now must follow. I disagree, however, with the interpretation and application of this rule. In analyzing the specifications in this case, the majority begins by comparing the elements of the offenses, but ends up following a “common sense” approach by applying 40 years worth of manuals for courts- martial and case law. But, the manuals and case law are based on the rules of multiplicity which the Court of Military Appeals finally laid to rest in Foster and Teters. Foster and Teters require we compare statutory elements. There is a simplicity to this rule that makes it easy for trial practitioners to apply and understand, which is missing when a common sense prong is added.
The majority believes “Congress did not intend to subject an accused to multiple court-martial charges for various forms of aggravated assault arising out the same assaultive act that is the basis of an attempted murder charge.” The majority may be correct, but it does not cite, and I could not find, evidence that Congress has spoken on the matter. Legislatures rarely speak to such issues with a coherent voice, and when they do, it is usually in the statute itself. E.g., Article 120(b), UCMJ, 10 U.S.C. § 920(b) (1988) (offense of carnal knowledge applies only “under circumstances not amounting to rape”). See United States v. Morris, 40 M.J. 792 (A.F.C.M.R.1994). I do not believe we should attempt to divine congressional intent without some evidence thereof, although I recognize that others feel free to do so. See Foster, 40 M.J. at 146. Instead, when the legislature is silent, we must apply the Teters rule.
The majority may be speaking out of an appropriate concern for the effect this new rule of multiplicity will have on sentencing. *807If we determine that offenses are not multiplicious for findings, they may be punished separately. See United States v. Lenoir, 39 M.J. 751 (A.F.C.M.R.), pet. denied, 40 M.J. 276 (C.M.A.1994). In many cases, the maximum confinement facing an accused will increase substantially. The majority is not alone in its concern. See Teters, 37 M.J. at 378 (Cox, J., concurring); United States v. Beaudin, 35 M.J. 385, 388-89 (C.M.A.1992) (Cox, J., concurring in the result). I share this concern, but believe we must follow the rule promulgated by the Court of Military Appeals. If our sentencing rules need to be changed to accommodate this development, then that is a task for the Joint-Service Committee on Military Justice. See Manual for Courts-Martial, United States, App. 21 at A21-1 (1984).
Our task is to compare the statutory elements of each offense, not the pleadings or proof, and decide whether one can commit the offense of attempted murder without also committing assault with intent to commit murder, assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm, and assault in which grievous bodily harm is intentionally inflicted. For offenses charged under Article 134, UCMJ, 10 U.S.C. § 934 (1988), as prejudicial to good order and discipline or service discrediting, the elements are drawn from the Manual for Courts-Martial, United States, Part TV (1984). United States v. Neblock, 40 M.J. 747 (A.F.C.M.R.1994) (en banc). In comparing the statutory elements of specifications, no significance should be attached to the failure of a specifically enacted offense (Articles 78, 80-132, UCMJ, 10 U.S.C. § 878, 880-932 (1988)) to contain an element requiring the conduct to be prejudicial to good order and discipline or service discrediting. It is implicit. Foster, 40 M.J. at 143-44.
The specifications in this case each allege conduct resulting from the same act: The accused is alleged to have stabbed a certain person with a knife, one time, with the intent to Mil him. Now to compare the elements of the specifications.
Attempted murder
1. The accused did a certain act;
2. The act was done with specific intent to MU;
3. The act amounted to more than mere preparation;
4. The act apparently tended to effect the commission of the offense of murder. Assault w/ intent to commit murder
1. The accused assaulted a certain person;
2. At the time of assault, accused intended to MU;
3. Conduct prejudicial to good order and discipline or service discrediting.
It is impossible to commit the offense of attempted murder without first having committed an assault with intent to commit murder. The government disagrees, claiming a person could attempt to murder someone by cutting the brake linings of her automobüe, but it would not be an assault. In order to estabUsh elements 1 and 3 of attempted murder, you must have estabhshed element 1 of assault with intent to commit murder. The cutting of the brake linings is an attempt-type assault. There is no requirement, in an attempt-type assault that the victim have knowledge of the incident at the time. Manual for Courts-Martial, United States, Part IV, ¶ 54c(l)(b)(i) (1984). Both specifications require at least the specific intent to MU. Thus, assault with the intent to commit murder is a lesser-included offense of attempted murder. The military judge was correct in dismissing that specification.
Attempted murder
1. The accused did a certain act;
2. The act was done with specific intent to MU;
3. The act amounted to more than mere preparation;
4. The act apparently tended to effect the commission of the offense of murder. Assault w/ dangerous weapon or other means or force likely to produce death or grievous bodily harm
1. The accused attempted to do, offered to do, or did bodüy harm to a certain person;
2. The accused did so with a certain weapon, means, or force;
*8083. The attempt, offer, or bodily harm was done with unlawful force or violence; and
4. The weapon, means, or force was used in a manner likely to produce death or grievous bodily harm.
It is impossible to commit the offense of attempted murder without committing an assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm. The government disagrees, citing United States v. Browner, 937 F.2d 165 (5th Cir.1991). In that case, the Court held that assault with a dangerous weapon (under 18 U.S.C. § 113(c) (1988)) is not a lesser-included offense of voluntary manslaughter because a dangerous weapon is not required to commit manslaughter. But, the federal assault statute is different from Article 128, UCMJ, 10 U.S.C. § 928 (1988). The federal offense is “assault with a dangerous weapon,” while the UCMJ offense is “assault with a dangerous weapon or other means or force likely to produce grievous bodily harm.” We look to the statutory elements of the offense charged, not to the pleadings. The difference may seem small, but it is critical. The federal offense requires the use of a dangerous weapon, while the UCMJ requires a dangerous weapon or some other means or force. Every attempted murder involves the use of some means or force which can effect the commission of the offense. Thus, the only difference in the elements of the offenses is that attempted murder requires specific intent to kill. Assault with a dangerous weapon or other means or force likely to produce grievous bodily harm is a lesser-included offense of attempted murder. The military judge was correct in dismissing that specification.
Attempted murder
1. The accused did a certain act;
2. The act was done with specific intent to MU;
3. The act amounted to more than mere preparation;
4. The act apparently tended to effect the commission of the offense of murder. Assault in which grievous bodily harm is intentionally inflicted
1. The accused assaulted a certain person;
2. Grievous bodily harm was inflicted on person;
3. Grievous bodily harm done with unlawful force or violence; and
4. Accused, at time, had specific intent to inflict grievous bodily harm.
The assault offense requires that grievous bodily harm be inflicted, while attempted murder does not require any injury be inflicted at all. Thus, it is possible for a person to attempt murder without committing an assault in which grievous bodily harm was intentionally inflicted. The elements of assault in which grievous bodily harm is inflicted is not “rationally derivative” of attempted murder without reference to the pleadings and proof. Therefore, assault in which grievous bodily harm is intentionally inflicted is not a lesser-included offense of attempted murder. Since the prosecution has charged the offenses in the alternative, I need not reach the multiplicity issue. I believe the military judge erred in dismissing specification 2 of the Additional Charge.